Citation Nr: 1119619	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from February 26 to July 17, 2009?

2.  What evaluation is warranted for PTSD from July 18, 2009?

3.  Entitlement to service connection for sleep tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard to include periods of active duty from May to August 2003, October 2003 to March 2005, October 2007 to February 2009.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  

The questions what evaluation is warranted for PTSD from July 18, 2009, and entitlement to service connection for sleep tremors, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders need not be considered as the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Between February 26 and July 17, 2009, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment, with deficiencies in most areas.  Total occupational and social impairment due to posttraumatic stress disorder was not shown.


CONCLUSION OF LAW

Between February 26 and July 17, 2009, the criteria for a 70 percent rating, but not higher, for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations establish a General Rating Formula for rating psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and the veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses posttraumatic stress disorder, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.)
Scores ranging from 41 to 50 is indicated where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  

A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

In a June 2009 rating, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability evaluation.  The Veteran filed a notice of disagreement in October 2009.  Essentially, the Veteran contends that his symptoms warrant a rating in excess of 50 percent for PTSD; for the reasons discussed below, the Board agrees.

Included in the Veteran's claims file is a VA medical center psychiatry liaison consult note dated March 2009.  The note reports the Veteran's complaints of insomnia, irritability, anxiety and anger.  The Veteran denied flashbacks or nightmares but stated that he ruminated about events during combat.  He denied suicidal or homicidal ideation.  A global assessment score of 65 was provided.

The Veteran was afforded a VA examination in April 2009.  He described suffering from nightmares, anxiety and anger.  He reported tending to keep to himself, that he experienced nightmares a few times a week and that it took him about an hour to get back to sleep.  The Veteran reported daily intrusive thoughts and noted that he thought about getting wounded.  (The Veteran was wounded while serving in Iraq.)  He explained that he was leery of loud noises and sometimes hit the ground when he heard a loud noise.  He avoided going to large stores and war movies.  The Veteran stated that he had been married to his wife for six years and stated that they got along fairly well, but that she felt that he secluded himself from her.  He reported working for five years at the same place of employment and playing videogames when not at work.  He stated that he socialized with other veterans.  

On mental status examination, the VA examiner noted that the Veteran displayed considerable anxiety and some anger.  His speech was within normal limits regarding rate and rhythm, affect was noted as appropriate to content.  Thought processes and associations were logical and tight.  There was no loosening of associations or confusion noted.  Memory was grossly intact and the Veteran was oriented in all spheres.  He did not report hallucinations and no delusions were found.  The Veteran reported homicidal ideation but denied intent.  A diagnosis of PTSD and a global assessment of functioning score of 42 were provided.

An April 2009 VA medical center treatment note reported the Veteran's description of having a "short fuse."  He described irritability, low frustration tolerance, a poor sleep pattern, anxiety and withdrawal from his family.  He explained that he did not feel comfortable in crowds and sat with his back against a wall in restaurants.  He reported waking in the middle of the night and needing to check the locks on the doors and windows.  It was noted that the Veteran worked as a prison guard.  While he did not have any disciplinary action against him he explained that he had "mouthed off" to many inmates and he was worried that he might "go off on people."  

An April 2009 mental health clinic assessment noted the Veteran's reports of irritability, poor sleep with nightmares, hypervigilance and avoidance.  He denied suicidal or homicidal ideation.  A global assessment score of 41 was provided.

A May 2009 VA neuropsychological assessment report noted that the Veteran had been referred because of mild memory difficulties.  The Veteran additionally reported constant anxiety and five to six hours of sleep a night.  He stated that he had nightmares a few times per week.  The Veteran denied suicidal and homicidal ideation.  The reporting physician noted a euthymic affect.  Thought processes appeared logical with goal-oriented and cohesive thought content noted.  It was additionally noted that the Veteran's effort on testing was insufficient to obtain valid neuropsychological test data and that mood assessment revealed responses consistent with a severe level of anxiety and a moderate level of depression.

In a June 2009 treatment note, the Veteran reported that he was experiencing family problems.  He described his wife's complaints that he was dirty and did not want to bathe.  It was noted that the Veteran had taken two weeks off of work because he did not want to go.  He explained an incident where he woke up in the middle of the night thinking there was gunfire and put his wife on the floor in order to protect her.  He explained that he was irritable and angry.  He described occasional flashbacks and suicidal thoughts.  He reported "seeing" a sergeant that he thought died in Iraq in the grocery store.  An assessment of visual hallucination/delusion of seeing a deceased fellow soldier was noted.  The Veteran's grooming was very poor and his shirt was inside out.  It was noted that the Veteran had low-level suicidal thoughts.

A June 2009 VA medical center medication management note reported that the Veteran was disheveled and in worse condition than his previous visit.  The Veteran endorsed severe PTSD symptoms, but denied having suicidal and homicidal ideation.  The Veteran's affect was very restricted, his speech was normal and his thought process was linear and logical.  A global assessment of functioning score of 40 was provided.  

After careful consideration, the Board has determined that the Veteran is entitled to a 70 percent disability rating for PTSD for the period between February 26 and July 17, 2009, as the impairment from PTSD most nearly approximated a finding of occupational and social impairment with deficiencies in work and family relations and difficulty adapting to stressful circumstances.  The Veteran's post-service VA and private treatment records, as well as the VA examination report indicate that he experienced anxiety, sleep impairment, irritability, isolation, avoidance, flashbacks, intrusive thoughts, difficulty in adapting to stressful circumstances including work, isolated incidents of hallucinations, episodes of suicidal and homicidal ideation, a neglect of personal hygiene, and difficulty in social relationships. 

The Board considered the global assessment of functioning scores assigned.  As noted, the Veteran received a global assessment of functioning score of 42 in April 2009 during his VA examination.  Additionally, the Veteran has received a score of 41 in an April 2009 clinic assessment and a score of 40 in a June 2009 VA medication management note.  

The global assessment of functioning scores which reflect serious symptoms, when combined with the clinical evidence, clearly shows that the Veteran's symptoms caused severe occupational and social impairment.  While the March 2009 global assessment of functioning score of 65 suggests only moderate symptoms, the preponderance of the clinical evidence shows consistent, severe PTSD symptoms.  

The evidence during this term did not show occupational and social impairment due to posttraumatic stress disorder that most nearly approximated the total occupational and social impairment contemplated by a 100 percent rating for this period on appeal.  While the Veteran did report some trouble relating to his wife and children, and while the evidence showed that the Veteran had difficulty relating to others in a work setting, the evidence did not show a gross impairment in thought processes or communication, that the appellant was in persistent danger of hurting himself or others, that he was disoriented to time or place, or that the claimant suffered from a memory loss so severe that he forgot his name or the names of relatives.  Taken as a whole, the Veteran's symptoms most nearly approximated the criteria described in the 70 percent disability rating criteria.  Accordingly, the Veteran is entitled to an increased rating of, but no higher than, 70 percent.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun.  Here, the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.  


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder, but no higher, is granted for the period from February 26 to July 17, 2009, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran contends that he should be in receipt of a higher disability evaluation for posttraumatic stress disorder.  Unfortunately, the available evidence is insufficient to accurately determine the appropriate rating beyond July 17, 2009, the date of the last available non-emergent VA medical center treatment note.

During his December 2010 video conference hearing, the Veteran and his mother testified that he had gone to the emergency department due to panic attacks and suicidal ideation.  The Veteran submitted a July 2010 VA medical center treatment records which support this testimony.  The Veteran additionally noted that he had received further treatment for his PTSD from private physician Dr. Tracy Phillips, and from the VA medical center.  Alas, the claims file contains neither  non-emergency department VA medical center treatment records dated after July 2009, nor private treatment records after that date.  

Regarding the Veteran's private treatment records the appellant was specifically requested at his hearing to provide such private treatment records for his claims file, or provide VA with written authorization to secure those records on his behalf.  He has not done so.  The Veteran should understand that VA is not required to make endless requests for such records in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."

Under the duty to assist, however, VA is required to make reasonable efforts to obtain records not in the custody of a Federal department.  38 C.F.R. § 3.159(c)(1).  Indeed, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Thus, additional efforts must be made to retrieve private and VA medical records as identified by the Veteran before a decision on the issue may be made.  Of course, the Veteran may still submit the previously identified private records, or provide VA with written authorization to do so on his behalf.

Further, in light of evidence which suggests a possible increase in the severity of the Veteran's symptoms, a new VA psychiatric examination is in order so that the present nature and severity of his posttraumatic stress disorder may be determined.

Finally, regarding the claim of entitlement to service connection for sleep tremors, service treatment records dated in November and December 2008 report sleep disturbances.  The Veteran contends that he has had sleep tremors ever since his service and the record contains present complaints of disturbed sleep to include such tremors.  The Veteran, however, has not been afforded a formal VA examination to determine the etiology of his sleep tremors.  A VA examination or opinion is necessary if the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  In this regard, the Veteran is again invited to directly submit, or authorize VA to secure, any records from private physician Dr. Tracy Phillips.   The RO must attempt to secure all VA medical records dated since July 17, 2009 to include all Pine Bluff Community Based Outpatient Clinic records.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA sleep examination.  The claims folder, to  include a copy of this REMAND are to be made available for the examiner to review.  Following the examination the examining physician is to opine whether it is at least as likely as not, i.e., there is a 50/50 chance, that sleep tremors represent a distinct disability separate and apart from the Veteran's service connected posttraumatic stress disorder.  If sleep tremors are a distinct entity, the examiner must address whether it at least as likely as not that sleep tremors were incurred during the Veteran's active duty service?  Further, if sleep tremors represent a distinct disability, is it at least as likely as not that they are caused or aggravated by the appellant's service connected posttraumatic stress disorder.  All opinions must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  The examiner must provide a copy of their curriculum vitae with the examination report.

3.  The AMC/RO should also schedule the Veteran for an examination with a psychiatrist.  The claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder since July 18, 2009.  The examiner must address the degree of social and industrial impairment resulting from posttraumatic stress disorder alone, to include whether posttraumatic stress disorder alone renders him unemployable.  

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the what the score assigned means.  The examiner must provide a copy of their curriculum vitae with the examination report.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  The RO must then readjudicate the claims.  If either claim is not granted to the Veteran's satisfaction, the RO must issue a supplemental statement of the case and give the parties an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


